

	

		III

		109th CONGRESS

		1st Session

		S. RES. 181

		IN THE SENATE OF THE UNITED

		  STATES

		

			June 23, 2005

			Mr. Smith (for himself,

			 Mr. Salazar, Mr. Craig, Mr.

			 Crapo, Mr. Burns, and

			 Mr. Feingold) submitted the following

			 resolution; which was considered and agreed to

		

		RESOLUTION

		Recognizing July 1, 2005, as the 100th

		  Anniversary of the Forest Service.

	

	

		Whereas

			 Congress established the Forest Service in 1905 to provide quality water and

			 timber for the benefit of the United States;

		Whereas

			 the mission of the Forest Service has expanded to include management of

			 national forests for multiple uses and benefits, including the sustained yield

			 of renewable resources such as water, forage, wildlife, wood, and

			 recreation;

		Whereas

			 the National Forest System encompasses 192,000,000 acres in 44 States, Puerto

			 Rico, and the Virgin Islands, including 155 national forests and 20 national

			 grasslands;

		Whereas

			 the Forest Service significantly contributes to the scientific and technical

			 knowledge necessary to protect and sustain natural resources on all land in the

			 United States;

		Whereas

			 the Forest Service cooperates with State, Tribal, and local governments, forest

			 industries, other private landowners, and forest users in the management,

			 protection, and development of forest land the Federal Government does not

			 own;

		Whereas

			 the Forest Service participates in work, training, and education programs such

			 as AmeriCorps, Job Corps, and the Senior Community Service Employment

			 Program;

		Whereas

			 the Forest Service plays a key role internationally in developing sustainable

			 forest management and biodiversity conservation for the protection and sound

			 management of the forest resources of the world;

		Whereas, from rangers to researchers and

			 from foresters to fire crews, the Forest Service has maintained a dedicated

			 professional workforce that began in 1905 with 500 employees and in 2005

			 includes more than 30,000; and

		Whereas

			 Gifford Pinchot, the first Chief of the Forest Service, fostered the idea of

			 managing for the greatest good of the greatest number: Now, therefore, be

			 it

		

	

		That the Senate—

			(1)recognizes July 1, 2005, as the 100th

			 Anniversary of the Forest Service;

			(2)commends the Forest Service of the

			 Department of Agriculture for 100 years of dedicated service managing the

			 forests of the United States;

			(3)acknowledges the promise of the Forest

			 Service to continue to preserve the natural legacy of the United States for an

			 additional 100 years and beyond; and

			(4)encourages the people of the United States

			 to observe the day with appropriate ceremonies and activities.

			

